Title: To Thomas Jefferson from Calvin Chaddock, 26 September 1803
From: Chaddock, Calvin
To: Jefferson, Thomas


          
            May it please your excellency,
            Rochester Sept. 26, 1803
          
          permit a Stranger to address you on a subject, though disagreeable in itself yet necessary for the public good. You very well know that Edward Pope Esqr. of Newbedford in the County of Bristol and Commonwealth of Massachusetts now holds the office of the custom-house for that District. This is to inform your Excellency, that he is a Sworn enemy to the present administration of the federal Government; That he is negligent with respect to the laws of the United States, and inattentive to the duties of his office. The truth of which the following circumstance will evince. Samuel Rodman of Newbedford fitted out a ship a few days since for Europe, sent his Captain to Mr Pope for a role de equipage, Mr Pope told the Capt. it was totally unnecessary as no existing treaties between this and foreign nations requird it, and refused to give one. The same day a vessel from South-Carolina enterd at Newbedford the Capt. of which repaird to the Custom house office and among his other papers presented his Role de equipage, after seeing this Mr Pope went on to examine the laws of the Unitd States and among them found one of the last Cession of Congress which requird such a paper. Tho he had been in possession of the law thus long, Yet he was so inattentive to the laws of his Country, that he knew nothing of it, and has cleared a number of vessels for Europe without, and thereby exposd the property to capture. The above I had from Mr Rodman the owner and a decided Federalist, and one of the most respectable characters in Newbedford. Besides a number of other pieces of misconduct which might be brought forward if necessary. This is therefore to pray your Excellency to remove the said Edward Pope from the office of the customs and supply his place with a better man. That your Excellency, may obtain some information of the character who now presumes to address you, please to enquire of Mr Lincoln The Atorney General, who knows my character and that of my family. My Father resides in the Town of Oakhem in the same county with the Atorney General. Besides Mr. Lemuel Williams of Newbedford a member of the house of representives of the national Government, likewise of Mr Bishop of Rehoboth another member, who I beleive is acquainted with my character tho not with my person.—
          And as Mr Pope and myself are on good terms as Neighbours, tho opposite in politics therefore I wish your Excellency, to make use of my name no farther than necessary on this business. I will only add that I will be responsable for what I have here said with respect to Mr Pope.
          I am with every Sentiment of esteem Your Excellencys sincere friend & very humble Servt.
          
            Calvin Chaddock A:M:
          
        